Citation Nr: 9925975	
Decision Date: 09/13/99    Archive Date: 09/21/99

DOCKET NO.  92-23 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of 
asbestos exposure.  

2.  Entitlement to service connection for residuals of 
ionizing radiation exposure.  

3.  Entitlement to service connection for asthma.

4.  Entitlement to service connection for sinusitis.  


ATTORNEY FOR THE BOARD

Nancy R. Kegerreis


INTRODUCTION

The veteran served on active duty from June 1965 to December 
1968 and from April 1972 to May 1991.  
This matter comes before the Board of Veterans' Appeals 
(Board) from December 1991 and April 1992 rating decisions by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania, which denied the above service 
connection claims.  


FINDINGS OF FACT

1.  The claim for service connection for residuals of 
asbestos exposure is not supported by cognizable evidence 
showing that the claim is plausible or capable of 
substantiation.  

2. .  The claim for service connection for residuals of 
radiation exposure is not supported by cognizable evidence 
showing that the claim is plausible or capable of 
substantiation.  

3.  The claim for service connection for asthma is not 
supported by cognizable evidence showing that the claim is 
plausible or capable of substantiation.  

4.  Chronic sinusitis began in service.  


CONCLUSIONS OF LAW

1.  The veteran has not submitted evidence of a well-grounded 
claim of entitlement to service connection for residuals of 
asbestos exposure.  38 U.S.C.A. § 5107(a) (West 1991).  

2. The veteran has not submitted evidence of a well-grounded 
claim of entitlement to service connection for residuals of 
radiation exposure.  38 U.S.C.A. § 5107(a) (West 1991).

3. The veteran has not submitted evidence of a well-grounded 
claim of entitlement to service connection for asthma.  
38 U.S.C.A. § 5107(a) (West 1991).  

4.  Chronic sinusitis was incurred in service.  
38 U.S.C.A. §§ 1110, 1131, 5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for diseases or injuries 
incurred or aggravated while in active service.  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. § 3.303 (1998).  The initial 
question which must be answered is whether the veteran has 
presented evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  To be well grounded, a 
claim must be "plausible;" that is, it must be one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive, but only possible to satisfy 
the initial burden of § 5107(a).  Epps v. Gober, 126 F. 3d 
1464 (1997), adopting the definition in Epps v. Brown, 9 Vet. 
App. 341, 344 (1996).  A claim which is not well grounded 
precludes the Board from reaching the merits of a claim.  
Boeck v. Brown, 6 Vet. App.  14, 17 (1993).

To establish that a claim for service connection is well 
grounded, a veteran must present medical evidence of a 
current disability; medical evidence, or, in certain 
circumstances, lay evidence, of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus or link between the claimed in-service disease or 
injury and the present disease or injury.  Epps v. Gober, 126 
F.3d 1464 (1997); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  

Alternatively, a claim may be well grounded based on 
application of the rule for chronicity and continuity of 
symptomatology, set forth in 38 C.F.R. § 3.303(b) (1998).  
Savage v. Gober, 10 Vet. App. 489, 495-98 (1997).  The 
chronicity provision applies where there is evidence, 
regardless of its date, which shows that a veteran had a 
chronic condition in service or during an applicable 
presumption period and still has that condition.  Such 
evidence must be medical unless it relates to a condition as 
to which, under case law, lay observation is competent.  If 
the chronicity provision is not applicable, a claim may still 
be well grounded or reopened on the basis of § 3.303(b) if 
the condition is observed during service or any applicable 
presumption period, if continuity of symptomatology is 
demonstrated thereafter, and if competent evidence relates 
the present condition to that symptomatology.  Id.  

I.  Residuals of Asbestos Exposure

Service medical records are negative for exposure to 
asbestos.  In May 1986, the veteran underwent a military 
physical examination for the purpose of occupational 
monitoring.  Although asbestos was listed as one of the 
substances to be considered, he was not examined for exposure 
to asbestos on this occasion.  

A memorandum from the Commander of the Coast Guard Group New 
York dated in November 1990 provided as an attachment a 
partial listing of potentially hazardous material to which 
persons involved in any response case might have been 
exposed.  It noted that some acute exposure cases had been 
found in which the exposure element was unknown and that the 
list might not identify all hazardous materials to which 
Group personnel had been exposed.  Asbestos is not one of the 
substances included on this list.  There was no evidence that 
the veteran had been exposed to any of the listed substances.  

On VA examinations in September-November 1991, the diagnoses 
included no identified residuals of exposure to asbestos.  
During a special VA respiratory examination in March 1996, 
the veteran stated that while serving in the United States 
Air Force, he worked as a fire fighter, doing crash-rescue 
work and had worn an asbestos suit for an unknown period of 
time on a daily basis.  He also maintained that while serving 
in the United States Coast Guard, he was exposed to asbestos 
during inspections of facilities such as oil refineries and 
ships.  No records were available to the examiner to 
substantiate either of these claims.  

The examiner noted that the veteran reported a 35 pack year 
history of tobacco abuse and still smoked.  He had a chronic 
cough with very little sputum production, but with some 
pulmonary wheezing and mild shortness of breath.  According 
to service medical records, he was at one time given a 
Ventolin inhaler to use.  He had subsequently used the 
inhaler for shortness of breath due to occasional wheezing 
and for occasional upper respiratory infections.  Examination 
revealed a well developed, slender male who had an aldehyde 
odor to his breath.  The chest showed symmetrical 
respirations.  The lungs were clear to percussion with 
inspiratory and expiratory wheezes and rhonchi, which cleared 
with coughing, symptoms believed to be related to a mild 
upper respiratory infection.  A x-ray of the chest provided 
in conjunction with this examination showed that the lung 
fields were well expanded and clear.  No pleural plaques or 
pleural calcifications were identified.  The chest 
demonstrated no evidence of active disease.  The examiner 
opined that the veteran did not have any type of chronic lung 
condition as a result of exposure to asbestos and that the 
chronic sinusitis found on a recent x-ray was not related to 
asbestos exposure.  

A review of the evidence submitted in respect to this claim 
discloses no medical evidence of any residuals of the alleged 
exposure to asbestos in service.  Accordingly, one of the 
requisite criteria for a well-grounded claim has not been 
met.  As The United States Court of Appeals for Veterans 
Claims noted in Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992), a valid claim cannot be established without proof of 
a current disability.  Since the veteran has not filed a 
well-grounded claim, the Board has no duty to assist in the 
development of this issue.  Anderson v. Brown, 9 Vet. 
App. 542 (1996).  

II.  Service Connection for Residuals of Ionizing Radiation 

A memorandum from the Commander, United States Coast Guard, 
to the veteran, dated in September 1987, noted results of a 
review of his film badges received in August 1987.  All films 
were checked for radioactive contamination before processing.  
As reported in the exposure records, none of the films 
indicated any measurable external exposure to ionizing 
radiation.  A further Record of Occupational Exposure to 
Ionizing Radiation, dating from July 1987 to August 1997, 
revealed that the dosage of ionizing radiation for the 
veteran was zero.  

The veteran's service medical records are negative with 
respect to radiation exposure.  In September- October 1991 he 
underwent VA examinations, one of which was a radiation 
examination.  The diagnoses included no identified residuals 
of exposure to radiation.  

Service records do not reflect that the veteran was exposed 
to radiation.  Further, the medical evidence reflects no 
residuals of the exposure that allegedly occurred in service.  
Accordingly, the claim is not well grounded and must be 
denied.

III.  Service Connection for Asthma 

The veteran's service medical records negative for treatment 
or diagnosis of asthma.  These records do show that in April 
1991, he was given a Ventolin inhaler to use.  No diagnosis 
was made at that time.  The separation examination in April 
1991 reflects that he denied history of asthma.

A VA respiratory examination report in April 1996 indicated 
that the veteran did not recall that he had ever been given a 
diagnosis of bronchial asthma, nor had been seen in the 
Emergency Room for breathing difficulties.  Although he 
complained of occasional wheezing at night, examination 
showed no gross evidence for bronchial asthma from a review 
of the record or by physical examination.  A chest x-ray 
demonstrated no evidence of active disease.  The examiner 
commented that the veteran did not have any chronic asthma.

The veteran has not met any of the requirements of a well-
grounded claim for service connection for asthma.  The 
medical evidence does not reflect that asthma was present in 
service or that asthma is currently shown.  Therefore, his 
claim must be denied.  


IV.  Service Connection for Sinusitis  

Service medical records provide evidence of a number of 
outpatient visits for respiratory distress, involving three 
types of disorders -- symptoms believed to have been caused 
by allergy, those several related to flu or upper respiratory 
infection, and those with symptoms suggestive of sinusitis.  
A clinic visit in August 1972 noted an impression of post 
nasal drip.  In October 1974, he was seen for complaints of 
"sinus congestion," together with a cough and body aches.  
The impression was viral syndrome.  A clinic visit in March 
1975 reflects an impression of sinusitis. 

In March 1979, the veteran was seen for pressure behind the 
eyes and an impression of sinusitis noted.  In March 1981, he 
was noted to have had an upper respiratory infection, which 
included rhinorrhea which was thick and green in the morning, 
later becoming more like a serous discharge, and also a sore 
throat and cough productive of thick mucus.  In September and 
November 1988, he was found to have had upper respiratory 
infections, with a dry, hacking or non-productive cough, 
together with other flu symptoms.  

In September 1990, the veteran was seen with complaints of 
runny nose, sinus problems, aching bones, and a cough for two 
days, which produced sputum.  He stated that he was a heavy 
smoker, approximately one pack per day.  Examination revealed 
that his throat was slightly red with no pustules or 
exudates.  His nose revealed some rhinitis and  the lungs 
were clear.  The assessment was upper respiratory infection.  
Although paranasal sinus films performed that same day was 
considered to be technically suboptimal and the study showed 
the frontal, sphenoid, and maxillary sinuses as unremarkable, 
there did appear to be some clouding of the ethmoid air 
cells.  

When the veteran was examined in April 1991 for service 
separation, the examiner reported that the veteran had 
sinusitis that was currently asymptomatic.

The March 1996 VA respiratory examination noted that the 
veteran also had a pollen allergy with rhinitis.  He had had 
no true episodes in service of acute sinusitis which had 
required drainage or prolonged antibiotic therapy.  
Currently, he complained of a chronic cough with very little 
sputum production, occasional wheezing at night, and a 
seasonal rhinitis characterized by postnasal drip.  All of 
these symptoms were cured through the use of over-the-counter 
medications.  Although physical examination did not show 
significant breathing difficulty, reports of x-rays 
demonstrated significant mucosal thickening of both maxillary 
antra, consistent with significant chronic bilateral 
maxillary sinusitis.  

The current medical evidence shows that the veteran now has 
chronic sinusitis.  The service medical records show a number 
of episodes of sinus involvement during his military career.  
While there is recent medical opinion that these were not 
true episodes of sinusitis, this is directly contradicted by 
the opinion of the physician who examined the veteran just 
before he was separated from the service.  With application 
of the benefit of the doubt rule, the Board finds that the 
episodes of sinus involvement in service were sufficient to 
establish the existence of chronic sinus disability.  
38 C.F.R. § 3.303(b).  Accordingly, the Board concludes that 
chronic sinusitis was incurred in service. 







	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for residuals of asbestos exposure is 
denied.  

Service connection for residuals of ionizing radiation 
exposure is denied.  

Service connection for asthma is denied.

Service connection for sinusitis is granted.  



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals


 

